DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, FIG. 2, and claims 1-15 in the reply filed on 12/28/2021 is acknowledged. Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2018 and 10/17/2018 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “magnetic cylinders “ as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “in each magnetic thin film, at least one type-1 gap is provided in an area located at the first end portion and the second end portion.” Specifically, it’s not clear if the limitation requires at least one gap in the first end portion and at least one gap in the second end portion, or if one gap in either the first end portion or the second end portion would satisfy the limitation in question. Line 15 of claim 1 recites “at least one magnetic film” and line 21 recites “at least two magnetic thin films.” It’s not clear if the thin magnetic core of claim 1 should be interpreted as being having “at least one magnetic film” or “at least two magnetic thin films.” 
Regarding claims 1, 8-9, 11, and 14-15, it’s not clear if “when the thin film magnetic core comprises the at least two magnetic thin films” limitation is a conditional statement. If it is,  the prior art is not required to have this limitation. 
Regarding claim 7, it’s not clear what’s intended by “the thin film inductor further comprises windings, a quantity of the windings is equal to a quantity of the at least two winding magnetic cylinders, each winding winds around one winding magnetic cylinder.” For examination purpose, the limitation in question is interpreted as the number of windings in each of the at least two winding magnetic cylinders is the same, as seen in the elected species, FIG. 2.
Regarding claim 12, it’s not clear if “when the plurality of magnetic cylinders comprise one non-winding magnetic cylinder…[and] when the plurality of magnetic cylinders comprise two non-winding magnetic cylinders” limitation is a conditional statement. If it is, the prior art is not required to have this limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Worek et al. (U.S. PG. Pub. No. 2014/0043127 1) in view of Witzani et al. (U.S. PG. Pub. No. 2010/0328007 A1) and Sturcken et al. (U.S. PG. Pub. No. 2014/0167898 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Worek et al., hereinafter referred to as “Worek,” teaches a thin film magnetic core (U and E cores) of a thin film inductor (Figs. 1-4), the thin film magnetic core comprising:
a first end portion 22;
a second end portion 21 opposite to the first end portion;
a plurality of magnetic cylinders 11-15 separated from each other, the plurality of magnetic cylinders are all rod-shaped, a first end (upper end) of each magnetic cylinder in the plurality of magnetic cylinders is in contact with the first end portion, and a second end (lower end) of each magnetic cylinder in the plurality of magnetic cylinders is in contact with the second end portion, the plurality of magnetic cylinders comprising:


at least one magnetic thin film (the film made of E and U cores), in each magnetic thin film, at least one type-1 gap (gap between U and E cores) is provided in an area located at the first end portion and the second end portion and located between two adjacent winding magnetic cylinders, a length direction of the type-1 gap being parallel to a direction of hard magnetization of the magnetic thin film, the type-1 gap passes through the area of the magnetic thin film located at the first end portion or the second end portion in the length direction of the type-1 gap (para. [0029]). Worek does not expressly teach a width w1 of the type-1 gap is less than or equal to 100 micrometers, at least two magnetic thin films are laminated and overlap each other, and a sum of widths of all type-1 gaps in each magnetic thin film is the same when the thin film magnetic core comprises the at least two magnetic thin films.
Witzani et al., hereinafter referred to as “Witzani,” teaches an inductor 1 (FIG. 1) comprising:
a width w1 of the type-1 gap (any gap 16a-16c) is less than or equal to 100 micrometers (para. [0022]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gap width as taught by Witzani to the thin film magnetic core of Worek to provide the required magnetic saturation characteristic.
Sturcken et al., hereinafter referred to as “Sturcken,” teaches a thin film magnetic core (FIGs. 1-2) comprising:

With respect to claim 2, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 1, wherein the width w1 of the type-1 gap is less than or equal to 10 micrometers (Witzani, para. [0022]).
With respect to claim 3, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 1, wherein the first end portion is parallel to the second end portion (Worek, para. [0029]).
With respect to claim 4, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 1, wherein the plurality of magnetic cylinders are parallel to each other (Worek, para. [0029]).
With respect to claim 5, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 4, wherein each magnetic cylinder is vertical to the first end portion of the thin film magnetic core (Worek, para. [0029]).
With respect to claim 6, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 1, wherein distances between every two adjacent magnetic cylinders are the same (Worek, para. [0029], Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 7, best understood in view of 35 USC 112(b) rejection, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 1, wherein the thin film inductor further comprises windings, a quantity of the windings is equal to a quantity of the at least two winding magnetic cylinders, each winding winds around one winding magnetic cylinder, and winding directions of all the windings are the same (Worek, para. [0029], Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 8, Worek in view of Witzani and Sturcken teaches the thin film inductor according to claim 1, wherein each magnetic thin film is made of a same material when the thin film magnetic core comprises at least two magnetic thin films (Sturcken, paras. [0027] and [0030]).
With respect to claim 9, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 1, wherein when the thin film magnetic core comprises at least two magnetic thin films, the at least two magnetic thin films comprise a first magnetic thin film and a second magnetic thin film, a quantity of type-1 gaps in the first magnetic thin film is the same as a quantity of type-1 gaps in the second magnetic thin film, and the type-1 gaps in the first magnetic thin film overlap the type-1 gaps in corresponding positions in the second magnetic thin film (Worek, para. [0029], Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 10, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 9, wherein the quantity of type-1 gaps in the first magnetic thin film is greater than or equal to 1 (Worek, para. [0029], and Witzani, para. [0022]).
With respect to claim 11, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 1, wherein when the thin film magnetic core comprises at least two magnetic thin films, each of the at least two magnetic thin films comprises a same quantity of type-1 gaps, and the type-1 gaps in corresponding positions comprised in any two magnetic thin films in the at least two magnetic thin films overlap each other (Worek, para. [0029], Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 12, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 1, wherein at least one type-2 gap (either gap 16a or 16c in Witzana) is provided in the non-winding magnetic cylinder when the plurality of magnetic cylinders comprise one non-winding magnetic cylinder, at least one type-2 gap (either gap 16a or 16c in Witzana) is provided in the two non-winding magnetic cylinders when the plurality of magnetic cylinders comprise two non-winding magnetic cylinders, and a width w2 of the type-2 gap is less than or 
With respect to claim 13, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 12, wherein the width w2 of the type-2 gap satisfies 10 micrometers ≤ w2 ≤ 50 micrometers (Witzani, para. [0022]).
With respect to claim 14, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 12, wherein when the thin film magnetic core comprises at least two magnetic thin films, the at least two magnetic thin films comprise a first magnetic thin film and a second magnetic thin film, a quantity of type-2 gaps in the first magnetic thin film is the same as a quantity of type-2 gaps in the second magnetic thin film, and the type-2 gaps in the first magnetic thin film overlap the type-2 gaps in corresponding positions in the second magnetic thin film (Worek, para. [0029], Witzani, para. [0022], and Sturcken, para. [0027]).
With respect to claim 15, Worek in view of Witzani and Sturcken teaches the thin film magnetic core of claim 12, wherein when the thin film magnetic core comprises at least two magnetic thin films, each of the at least two magnetic thin films comprises a same quantity of type-2 gaps, and the type-2 gaps in corresponding positions comprised in any two magnetic thin films in the at least two magnetic thin films overlap each other (Worek, para. [0029], Witzani, para. [0022], and Sturcken, para. [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837